On Appellee’s Motion for Rehearing.
Appellee on motion for rehearing has called our attention to the fact that since our original opinion, the Supreme Court has *178refused writ of error in the case of Sherwood v. Medical & Surgical Group, Inc., Tex.Civ.App., 334 S.W.2d 520, 521, and strongly urges that the facts in that case are so similar to the facts in the instant case that the holding therein is controlling here. We do not agree.
The facts in the Sherwood case are, in our opinion, clearly distinguishable. In that case the office where Mrs. Sherwood slipped and fell was cleaned daily. There was no evidence of actual or constructive knowledge of the presence of the foreign substance on the floor, whereas in this case the deposition of one of appellee’s employee’s is that the floor inside the store is mopped daily, but the sidewalk is only swept off, and the deposition and affidavit of Max Hersh is that in addition to the spot where Mrs. Hersh fell there were several other similar greasy, sticky or gooey spots at various places on the sidewalk. In addition thereto, the general filthy condition of the sidewalk is relevant to the question of appellee’s exercise of ordinary care to keep the premises in reasonably safe condition for its invitees. Moreover, these conditions are relevant on the question of how long these slippery spots had been there. A jury might well infer that all these slippery spots did not accumulate on the walk in so short a time before' the accident that appellee’s employees would not have had any knowledge thereof. Even if it is conceded, which we are not authorized to do, that the sidewalk is swept off each day, it is common knowledge that sweeping will not remove greasy substances. We remain of the opinion that from the evidence in the record a jury would be authorized to infer that the slippery spot had-been there for a sufficient length of time for appellee, its agents and employees, to have known of its existence and to have removed it.
The motion is overruled.